Citation Nr: 0730597	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-02 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had approximately 20 years of active service from 
May 1981 to September 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
chronic sinusitis and assigned a noncompensable rating from 
October 1, 2001.  The case was later transferred to the RO in 
Montogomery, Alabama.    

In December 2006, the RO increased the veteran's disability 
rating for chronic sinusitis from noncompensable to 10 
percent.  However, the veteran's appeal for a higher rating 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran's chronic sinusitis is currently manifested 
by no more than two incapacitating episodes requiring 
antibiotics per year.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for chronic sinusitis have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6512 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's assertions that he is 
entitled to an increased disability rating for his service-
connected chronic sinusitis.  In support of his assertions, 
the veteran has made the following arguments:  1)  A four to 
six week course of antibiotics contemplated under DC 6512 is 
outdated and not consistent with the medical practices that 
care providers use today;  2)  The veteran argues that he was 
treated with antibiotics on three separate occasions from 
February 2002 through February 2003 which is consistent with 
a 30 percent disability rating;  3) Finally, the veteran 
argues that he has consistently been treated with either 
Claritin, Alegra, and/or Nasenex Spray since March 1999 and 
that VA should evaluate the veteran's wholistic regime rather 
than the instances in which he was prescribed antibiotics.  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In a January 2002 letter, the veteran was informed his and 
VA's respective duties for obtaining evidence.  After service 
connection for the chronic sinusitis was granted, the veteran 
was sent a subsequent letter sent in January 2004 which 
reiterated his and VA's respective duties for obtaining 
evidence and explained the requirements for obtaining service 
connection.  This letter also informed the veteran about the 
status of his claim.  The January 2004 letter urged the 
veteran to submit medical records and/or personal statements 
showing the nature of his disability.  The letter also 
explained that VA would obtain any VA records, as well as any 
other records, if the appellant provided sufficient 
information to request them.  Finally, in a March 2006 letter 
the RO explained the requirements for establishing 
entitlement to an increased rating and an earlier effective 
date.  

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
January 2002 letter was sent prior to the initial 
adjudication in this appeal in June 2002.  While the January 
2002 letter did not explain what was required to obtain an 
increased rating the issue at that time was service 
connection and not increased rating.  Regardless, any 
deficiency in the January 2002 letter was cured by the March 
2006 letter, which was followed by an adjudication of the 
claim on appeal in a supplemental statement of the case 
(SSOC) dated in December 2006.  Therefore, the Board finds 
that the requirements for pre-adjudicatory notice were 
satisfied.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The June January 2002 
and January 2004 letters informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  
Moreover, the February 2006 SSOC contains the complete text 
of § 3.159.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (1996), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  As above, the requirements in 
Dingess were satisfied by a letter sent in March 2006.  .   

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims concerning disability 
ratings, the duty to assist includes obtaining relevant 
records and obtaining an examination if necessary.  38 C.F.R. 
§ 3.159(c).  In the present case, the claims folder contains 
all available medical records and the veteran was afforded a 
VA examination in April 2002.  The veteran has not identified 
any other outstanding evidence to be obtained, and the record 
does not reflect any outstanding evidence.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159, and the Board will proceed with an 
analysis of this appeal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A.  § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

The Court of Appeals for Veterans Claims (the Court) has held 
that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO issued a rating 
decision in June 2002 which granted service connection for 
chronic sinusitis and assigned a noncompensable evaluation 
effective October 1, 2001.  The veteran appealed the 
noncompensable rating initially assigned and in a December 
2006 rating decision the RO increased the veteran's 
disability rating for chronic sinusitis from noncompensable 
to 10 percent, also effective October 1, 2001.    Hence, the 
issue of the proper evaluation to be assigned the veteran's 
sinusitis from the time period beginning with the grant of 
original service connection is now before the Board, pursuant 
to the Court's holding in Fenderson.

The veteran's chronic sinusitis is currently rated as 10 
percent disabling under 38 C.F.R.  § 4.97, DC 6512.  Under 
that code, a 10 percent evaluation is warranted for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed-rest and 
treatment by a physician.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6510 
(2006).  

Evidence relevant to the current level of severity of the 
veteran's sinusitis includes an April 2002 VA examination.  
At the time of the examination, the veteran reported that he 
was first treated for upper and lower respiratory sinus 
infections while stationed in Germany in 1983.  Since that 
time he has developed chronic sinusitis requiring 
antibiotics.  In general, the veteran stated that he has 
sinusitis attacks four times per year lasting about two or 
three weeks.  The last time he had a sinusitis attack was in 
August 2001, at which time he was seen by a physician and put 
on Claritin.  The examiner diagnosed the veteran with chronic 
sinusitis.  

Also of record are various medical records from private 
physicians and the Fox Army Health Center dated from March 
1999 through August 2003.  These records show multiple 
complaints of and treatment for sinusitis each year.  
According to these records, the veteran was seen in March 
1999 for probable chronic sinusitis and was treated with 
Zithromax (an antibiotic), Vancenase Nasal Spray, and an 
Albuterol inhaler.  In February 2002 the veteran complained 
of a cough for four weeks and was treated with X-pack (an 
antibiotic).  In July 2002 the veteran complained of a cough 
and noted that he was taking Claritin.  There is no 
indication that the veteran was treated with antibiotics at 
this time.  In January 2003 the veteran was treated for a 
sinus infection and was prescribed Zithromax for five days.  
Later in August 2003 the veteran was seen for sinusitis.  He 
was placed on Entex twice a day as a decongestant and Ceftin 
(250 mg) twice a day for 10 days for antibiotic coverage.  

The veteran was afforded a second VA examination in July 
2006.  At that time he reported that his chronic sinusitis 
has been gradually worsending since service.  He stated that 
beginning in 1999 he has been taking antihistamines and has 
been taking Claritin daily.  He complained of recurrent 
episodes of nasal obstruction and sinus pressure, at which 
time he will also take steroid nasal sprays.  The veteran 
reported chronic rhinitis with nasal congestion and stated 
that three to four times per year he will suffer from 
episodes of purulent drainage with increased pressure in his 
maxillary and frontal sinuses bilaterally.  This is 
associated with a feeling of fullness and discomfort in his 
ear as well as dental pain.  He will take antibiotics for 10 
days and this will gradually improve.  This is associated 
with headaches that are different from the migraine type 
headaches that he normally has.  The headaches are mostly in 
the frontal and maxillary regions bilaterally.  He does note 
feelings of interference with breathing through his nose.  
There is no dyspnea at rest or with exertion.  The veteran 
works as a defense contractor, building missles and denies he 
has missed any work related to his sinuses.  He also denies 
having any surgery to his sinuses.  

On physical examination the examiner noted the veteran was in 
no acute distress.  The pupils were equal, round, and 
reactive to light.  Extraocular movements were intact and 
tympanic membranes and auditory canals were clear 
bilaterally.  The veteran had normal external auricles 
bilaterally.  The nasal mucosa was edematous with narrowing 
of the anterior nares bilaterally - currently greater on the 
left than the right.  There was a small polyp on the left.  
He had clear drainage in the nasal mucosa.  He was mildly 
tender to palpation of the frontal sinuses bilaterally and 
the orapharynx was clear without lesions.  The chest was 
clear to auscultation bilaterally.  The diagnosis was chronic 
rhinosinusitis with recurrent episodes of sinusitis.       

Given the evidence of record, the Board finds that a rating 
higher than 10 percent for the veteran's chronic sinusitis is 
not warranted.  There is no evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment.  
First, as noted in DC 6512, an incapacitating episode of 
sinusitis requires bed rest and treatment by a physician.  
During the July 2006 VA examination the veteran reported that 
he had not missed any work related to his sinuses, therefore, 
none of the veteran's episodes of sinusitis can be considered 
to be incapacitating under the definition in DC 6512.   
Second, private medical records show that the veteran was 
treated for his sinusitis once in 1999, twice in 2002, and 
twice in 2003.  While the veteran was treated for sinusitis 
symptoms on three occasions from February 2002 through 
February 2003, there is no evidence that the veteran was 
treated with antibiotics in July 2002.  Third, during his 
January 2003 treatment for sinusitis, the veteran was only 
put on antibiotics for a period of five days, significantly 
less than the four to six week requirement under DC 6512.  
Finally, there is no indication that the veteran had more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The evidence shows that the veteran has been seen 
no more than three times per year for sinusitis attacks.  
Also, during the veteran's April 2002 and July 2006 VA 
examinations he reported less than six episodes of sinusitis 
per year.   Thus, a 30 percent rating under DC 6512 is not 
warranted.  

With regard to the veteran's argument that a four to six week 
course of antibiotics contemplated under DC 6512 is outdated 
and not consistent with the medical practices that care 
providers use today, the Board is bound in its decisions by 
the regulations of the Department.  38 U.S.C.A. § 7104(c).  
Furthermore, the rating criteria for diseases of the nose and 
throat were amended on October 7, 1996.  The supplementary 
information included with the publication of the revisions to 
the Schedule for rating these disorders (61 FR 46728 
(September 5, 1996)) discusses VA's choice of defining an 
incapacitating episode as that which requires a four to six 
week course of antibiotics:  "We believe that providing 
clear and objective criteria is the best way to assure that 
disabilities will be evaluated fairly and consistently.  At 
the same time we are aware that there must be some 
flexibility in application of the criteria because patients 
do not commonly present as textbook models of disease.  
Rating boards are required to assess all the evidence of 
record before determining a disability evaluation and must 
use their judgment in determining, for example, which level 
of evaluation is more appropriate when there is conflicting 
information.  Therefore, no matter how objective the 
criteria, an element of judgment in their application 
remains."  These criteria were enacted in 1996, and while 
they are nearly ten years old, there is no indication that 
they are outdated.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate sinusitis, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's sinusitis, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  As above, during the veteran's July 2006 VA 
examination, he denied missing any work related to his 
sinuses.  


ORDER

A disability rating greater than 10 percent for chronic 
sinusitis is denied.


______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


